Citation Nr: 0528327	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  98-08 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from January 1942 to January 
1946.  He died on September [redacted], 1997.  The appellant is the 
veteran's widow.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The Board remanded this claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., in September 
2003.  


FINDINGS OF FACT

1.  VA provided the appellant adequate notice and assistance 
with regard to her claim.

2.  The veteran died in September 1997 of cardiopulmonary 
arrest due to a midline shift of the brain/decreased 
consciousness due to a cerebrovascular accident due to atrial 
afibrillation; his hypertension was a significant condition 
that contributed to his death.  

3.  At the time of the veteran's death, service connection 
was in effect for paroxysmal supraventricular tachycardia.

4.  A service-connected disability is not the principal or a 
contributory cause of the veteran's death.  


CONCLUSION OF LAW

The veteran's death was not due to a service-connected 
disability.  38 U.S.C.A. 
§§ 1310, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has provided the appellant adequate notice and 
assistance with regard to her claim such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the appellant in the disposition thereof.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the appellant VCAA notice by 
letter dated in January 2002, after initially denying her 
claim in a rating decision dated October 1997.  However, VCAA 
notice was not mandated at the time of the initial RO 
decision; therefore, the RO did not err by providing the 
appellant remedial notice.  Rather, the timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the appellant 
during the course of her appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the January 2002 notice letter, the RO acknowledged the 
appellant's claim, noted what the evidence needed to show to 
substantiate that claim, notified her of the VCAA and VA's 
duty to assist, and explained to her that it was developing 
her claim pursuant to that duty.  The RO identified the 
evidence it had received in support of the appellant's claim.  
The RO indicated that it would make reasonable efforts to 
help the appellant get evidence to support her claim provided 
she identified the sources thereof, but that ultimately, it 
was her responsibility to ensure the RO's receipt of all such 
evidence.  

Moreover, in a rating decision dated October 1997, a 
statement of the case issued in March 1998, supplemental 
statements of the case issued in June 2002 and July 2005, 
letters dated December 2002 and May 2004, and a remand issued 
in September 2003, VA, via the RO, AMC and Board, provided 
the veteran much of the same information furnished in the 
January 2002 notice letter.  As well, VA noted that it had 
requested, but not yet received, the veteran's treatment 
records from a VA source the appellant had identified and 
asked the appellant to ensure the VA's receipt of such 
records.  VA informed the veteran of the reasons for which it 
denied the appellant's claim, the evidence upon which it 
based its denial, and the evidence still needed to 
substantiate that claim.  The RO also furnished the appellant 
the provisions pertinent to her claim, including those 
governing VA's duties to notify and assist.  VA advised the 
veteran to identify or submit directly to the RO all 
pertinent evidence.

In a Written Brief Presentation dated in August 2002, the 
veteran's representative argues that VA has not fulfilled its 
duty to notify the appellant of the evidence necessary to 
substantiate her claim.  The representative explains that VA 
failed in its duty by not informing the veteran that she may 
rebut the unfavorable medical opinion of record by obtaining 
and submitting another, contrary opinion or other medical 
evidence.  

The Board acknowledges this contention and agrees that VA did 
not specifically inform the veteran that she could submit the 
evidence noted above.  However, in the aforementioned 
documents, VA informed the appellant that she needed to 
submit evidence relating the cause of the veteran's death to 
his service or service-connected disability, discussed in 
depth the only medical opinion of record discussing the cause 
of the veteran's death in relation to his service-connected 
disability, and provided her an opportunity to submit 
evidence to substantiate her claim.  By giving the appellant 
time to respond to the unfavorable opinion, VA was in essence 
notifying the appellant that, if she did not submit evidence 
rebutting the unfavorable opinion or establishing a 
relationship between the cause of the veteran's death and his 
service or a service-connected disability, her claim would 
remain denied.  Certainly the appellant's representative, who 
is trained in guiding VA claimants, was aware that such 
evidence needed to be submitted to support the appellant's 
claim and could have helped her in securing such evidence.  

The representative also argues that VA should have informed 
the appellant that the condition that caused the veteran's 
death is a presumptive condition and provided her an 
opportunity to submit evidence, including from an employer, 
showing treatment for such a condition within a year of the 
veteran's discharge from service.  Again, VA did not 
specifically inform the appellant that she could submit such 
evidence.  However, at present, the claims file contains 
records of the veteran's treatment after his discharge from 
service, including for cardiac abnormalities, and which the 
veteran submitted in support of a claim for service 
connection for a heart disability.  Given the foregoing, 
additional notification is unnecessary.



B.  Duty to Assist

VA, via the RO, Board and AMC, made reasonable efforts to 
identify and obtain relevant records in support of the 
appellant's claim.  38 U.S.C.A.§ 5103A(a), (b), (c) (West 
2002).  First, the RO secured and associate with the claims 
file all of the evidence the appellant identified as being 
pertinent to her claim, including service medical records and 
VA treatment records, including from the VA Medical Center in 
San Diego, California.  Second, VA conducted medical inquiry 
in an effort to substantiate the appellant's claim by 
securing a medical opinion addressing the cause of the 
veteran's death in relation to his service-connected 
disability.  

In a Written Brief Presentation dated in October 2005, the 
veteran's representative argues that VA has not fulfilled its 
duty to assist the appellant in obtaining the evidence 
necessary to substantiate her claim.  He explains that, after 
the Board remanded this case in September 2003, AMC did not 
undertake the development requested, thereby necessitating 
another remand under Stegall v. West, 11 Vet. App. 268, 271 
(1998) (holding that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with 
remand orders).  The Board disagrees.  In its September 2003 
remand, the Board directed AMC to obtain the veteran's 
January 1997 to September 1997 treatment records from the VA 
Medical Center in San Diego, California, and thereafter, 
readjudicate the appellant's claim.  AMC complied, 
associating such evidence with the claims file in April 2005 
and readjudicating the claim in July 2005.  Another remand 
for additional assistance is thus unnecessary. 

Rather, under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the [appellant] 
regarding what additional evidence [she] could submit to 
substantiate [her] claim." Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Inasmuch as VA has done everything 
reasonably possible to notify and assist the appellant with 
regard to her claim, the Board deems the record ready for 
appellate review.   

II.  Analysis of Claim

The appellant claims that she is entitled to Dependency and 
Indemnity Compensation (DIC) benefits on the basis that her 
spouse, the veteran, died of a service-connected disability.  
She asserts that the veteran's service-connected tachycardia 
caused heart failure, which resulted in his death.  The 
appellant's representative asserts that the appellant is 
entitled to the benefit of the doubt in the resolution of her 
claim because the evidence of record is in relative 
equipoise.

DIC benefits may be paid to a veteran's surviving spouse in 
certain instances, including when a veteran dies of a 
service-connected disability.  38 U.S.C.A. 
§ 1310 (West 2002).  A veteran's death will be considered as 
having been due to such a disability when the evidence 
establishes that the disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (2005).  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Under 38 U.S.C.A. § 5107 (West 2002), VA shall consider all 
information and lay and medical evidence of record in a case 
before VA with respect to benefits under laws administered by 
VA, and when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, give the benefit of the doubt to 
the claimant.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

The veteran in this case had active service from November 
1942 to January 1946.  During service, he experienced an 
attack of heart palpitations, weakness, precordial pain, 
chilliness and nausea for 2 hours.  An examiner diagnosed 
auricular fibrillation, paroxysmal, after finding no organic 
heart disease.  Soon thereafter, the veteran underwent an 
electrocardiographic examination, which showed changes that 
another examiner noted might be due to the previous bout of 
auricular fibrillation.  

Following discharge, in 1946 and 1948, the veteran 
experienced similar attacks, which Quinidine treatment 
aborted.  Examining physicians diagnosed moderate paroxysmal 
tachycardia. 

In July 1949, the Board granted the veteran service 
connection for this disability, and in August 1969, the RO 
effectuated the Board's decision, effective from January 
1946.  Thereafter, the veteran continued to experience bouts 
of tachycardia and this award of service connection remained 
in effect.  In January 1997, the RO recharacterized the 
veteran's disability as paroxysmal supraventricular 
tachycardia.  

In February 1949, the veteran underwent a VA examination, 
during which an electrocardiographic examination revealed 
frequent premature systoles, but no cardiac pathology.  

In August 1949, after another attack of tachycardia, an 
electrocardiographic examination revealed premature nodal 
systoles and depression of the R-ST segments perhaps 
attributable to the tachycardia.  In April 1950, after 
another attack of tachycardia, which lasted several weeks, 
physicians conducted multiple electrocardiographic 
examinations.  One physician evaluated these examination 
reports and found that the veteran's paroxysmal tachycardia 
was severe and of obscure etiology.   

In April 1950, the veteran underwent a VA examination, during 
which an examiner noted no abnormalities, but based on other 
medical records in the claims file, diagnosed tachycardia, 
paroxysmal, frequent, severe, of indeterminate etiology.  
Another VA examiner confirmed paroxysmal tachycardia during a 
VA examination in October 1954 and noted that the veteran had 
had multiple attacks of this disability since 1953.  

In 1995, the veteran occasionally complained of chest pain 
and treatment providers described the veteran as clinically 
stable.  In August 1996, the veteran suffered a stroke.  
During a hospitalization for this condition, treatment 
providers determined that the stroke was not cardiac in 
origin.  Testing conducted during the hospitalization 
revealed other abnormalities, including atrial fibrillation, 
which spontaneously converted to a normal sinus rhythm the 
same day, and supraventricular tachycardia.  During follow-up 
visits in 1996, treatment providers noted that the veteran's 
tachycardia was well controlled with medication.  

In August 1997, the veteran suffered another stroke and 
during his hospitalization for this condition, on September 
[redacted], 1997, he died.  He was 83 years of age.  His death 
certificate notes the immediate cause of death as 
cardiopulmonary arrest due to a midline shift of the 
brain/decreased consciousness due to a cerebrovascular 
accident due to atrial afibrillation.  It also notes 
hypertension as a significant condition that contributed, but 
was not related, to his death.  

At the time of the veteran's death, service connection was 
still in effect for paroxysmal supraventricular tachycardia, 
rated 10 percent disabling.

One medical professional has addressed the cause of the 
veteran's death: a VA cardiologist.  In a letter dated April 
1998, that individual responded to the RO's query by opining 
that it was more likely than not that the veteran's service-
connected supraventricular tachycardia had no effect on his 
cause of death from carotid disease, hypertension and later 
atrial fibrillation and that the service-connected disability 
most likely did not substantially or materially contribute to 
these conditions.  He indicated that the cause of the 
veteran's death was cardiopulmonary arrest as a result of a 
massive cerebrovascular accident with a midline shift of the 
brain most likely resulting from his carotid disease.  He 
further indicated that there was no indication that the 
veteran had a clot in his heart or suffered an embolic event 
from his atrial fibrillation.  

The VA cardiologist based this opinion on the following: (1) 
a review of the claims file; (2) the veteran's medical 
history, which included coronary artery disease and 
peripheral vascular disease with multiple cerebral infarcts; 
(3) records from his 1996 hospitalization for a stroke, which 
showed severe peripheral vascular disease and carotid disease 
with a 100 percent occlusion of the right external carotid 
artery and extension into the carotid bulbous with a history 
of atrial fibrillation and chronic renal insufficiency; and 
(4) his death certificate and 1997 medical records, which 
showed death due to cardiopulmonary arrest immediately due to 
a midline shift of the brain with decreased consciousness of 
12 days due to a cerebrovascular accident of 19 days due to 
atrial fibrillation of years duration and hypertension.  He 
found that at the time of the veteran's death, service 
connection was in effect for supraventricular tachycardia, a 
condition that was controlled with medication.  With regard 
to the veteran's history of atrial fibrillation, he noted 
that 10 to 20 percent of males over the age of 80 have this 
condition.  He explained that there was no evidence that the 
veteran's supraventricular tachycardia caused this 
fibrillation or the 1996 and 1997 cerebrovascular accidents.  
Rather, these accidents resulted from the veteran's 
hypertension, peripheral vascular disease and carotid disease 
as evidenced by the 100 percent occlusion of the right 
external carotid artery and right middle cerebral artery 
occlusions.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinion.  An assessment or 
opinion by a health care provider is never conclusive and is 
not entitled to absolute deference.  

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court 
has held that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not constitute 
competent medical evidence merely because the transcriber is 
a health care professional, see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995), and that a medical professional is not 
competent to opine as to matters outside the scope of his 
expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Finally, the Court has held that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 
(1999), that a medical opinion is inadequate when unsupported 
by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 
180 (1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). 

In light of these standards, the Board assigns the 
aforementioned opinion significant evidentiary weight.  It is 
comprehensive, based on a review of the record and supported 
by clinical findings and rationale.  Moreover, it is not 
refuted by any evidence of record other than the appellant's 
assertions.  These assertions are insufficient to refute the 
VA physician's opinion as the record does not reflect that 
the appellant possesses a recognized degree of medical 
knowledge to render a competent opinion on causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions). 

Given the absence of competent medical evidence linking the 
veteran's cause of death to his service-connected paroxysmal 
supraventricular tachycardia, the Board finds that a service-
connected disability is not the principal or a contributory 
cause of the veteran's death.  Based on this finding, the 
Board concludes that the veteran's death was not due to a 
service-connected disability.  The evidence is not in 
relative equipoise; therefore, the appellant may not be 
afforded the benefit of the doubt in the resolution of her 
claim.  Rather, as the preponderance of the evidence is 
against the claim, it must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


